UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           LIND, KRAUSS, and BORGERDING
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                       Staff Sergeant HAMMIE RAGIN, JR.
                          United States Army, Appellant

                                   ARMY 20121084

                            Headquarters, Fort Carson
                        Timothy Grammel, Military Judge
                Michael D. Mierau, Jr., Acting Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Lieutenant Colonel Peter Kagielery, JA;
Major Amy E. Nieman, JA; Major Candace N. White Halverson, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Catherine L. Brantley, JA; Captain Samuel Gabremariam, JA (on brief).


                                      25 April 2014

                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of two specifications of desertion terminated by apprehension
in violation of Article 85, Uniform Code of Military Justice, 10 U.S.C.§ 885 (2006)
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge, twenty-two months confinement, forfeiture of all pay and allowances, and
reduction to the grade of E-1. Pursuant to a pretrial agreement, the convening
authority approved only so much of the sentence as provided for a bad-conduct
discharge, eleven months confinement, forfeiture of all pay and allowances, and
reduction to the grade of E-1. The convening authority also credited appellant with
ninety-four days of confinement against the sentence to confinement.

       This case is before the court for review under Article 66, UCMJ. Appellant
assigns one error, asserting that his trial defense counsel was ineffective for failing
to request a deferment of the adjudged and automatic forfeitures and the adjudged
RAGIN — ARMY 20121084

and automatic reduction in rank. Appellant offers neither a sworn affidavit nor
declaration under penalty of perjury required by this court to entertain the issue. See
United States v. Axtell, 72 M.J. 662, 665-66 (Army Ct. Crim. App. 2013). Since
appellant has failed to present a prima facie case of ineffective assistance of
counsel, appellant’s claim necessarily fails. See id.

      On consideration of the entire record, the findings of guilty and the sentence
are AFFIRMED.


                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM H. SQUIRES, JR.
                                       MALCOLM H. SQUIRES, JR.
                                       Clerk of Court
                                       Clerk of Court




                                          2